           Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 1 of 24




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF VERMONT


 ALICE PECK DAY MEMORIAL HOSPITAL,
 THE CHESHIRE MEDICAL CENTER, and                            CIVIL ACTION No. 2:21-cv-00102
 VALLEY REGIONAL HOSPITAL, INC.,

                Plaintiffs,

                        v.

 MICHAEL SMITH, in his official capacity as the
 Secretary of the Vermont Agency of Human
 Services, STATE OF VERMONT AGENCY OF
 HUMAN SERVICES, ALEX AZAR, in his
 official capacity as Secretary of the United States
 Department of Health and Human Services,
 SEEMA VERMA, in her official capacity as
 Administrator of the Centers for Medicare &
 Medicaid Services, and CENTERS FOR
 MEDICARE & MEDICAID SERVICES,

                Defendants.


                 STATE DEFENDANTS’ PARTIAL MOTION TO DISMISS
                   AND INCORPORATED MEMORANDUM OF LAW

       Defendants State of Vermont Agency of Human Services and its Secretary, Michael

Smith (“Vermont Defendants” or “State Defendants”), move this Court to dismiss Counts I and

II for failure to state a claim, pursuant to Fed. R. Civ. P. 12(b)(6). In support of this motion,

Vermont Defendants submit the following incorporated memorandum of law.

                     MEMORANDUM OF LAW IN SUPPORT OF
                 STATE DEFENDANTS’ PARTIAL MOTION TO DISMISS

       Plaintiffs challenge State Defendants’ policies and practices related to the administration

of Vermont’s Medicaid program. Plaintiffs are hospitals located in New Hampshire that provide

services to Vermont Medicaid recipients due to their proximity to Vermont’s border. Against the




                                                  1
            Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 2 of 24




State Defendants, Plaintiffs allege violations of the Fourteenth Amendment’s Equal Protection

Clause and the Commerce Clause. Plaintiffs fail to state a claim for relief under either of these

provisions. The Equal Protection claim fails because Plaintiffs fail to allege that there is no

conceivable legitimate basis for the State’s actions. The Commerce Clause claim fails on

multiple grounds. First, Congress has explicitly authorized the actions of which Plaintiff

complains, thus there can be no Commerce Clause violation. Within the area Congress

authorized, the State is promoting the health of its citizens as opposed to engaging in economic

protectionism. Moreover, interstate commerce is not unduly burdened by the reimbursement

rates because Plaintiffs benefit from not paying Vermont’s provider tax. Finally, the State is

acting as a market participant and is thereby exempt from Commerce Clause restrictions.

                              Factual and Procedural Background

       I.      Medicaid’s Statutory Framework

               A. Federal Law

       Congress established the Medicaid program in 1965 by adding it to the Social Security

Act. See Pharm. Rsch. & Mfrs. of Am. v. Walsh, 538 U.S. 644, 650 (2003). “Like other

Spending Clause legislation, Medicaid offers the States a bargain: Congress provides federal

funds in exchange for the States’ agreement to spend them in accordance with congressionally

imposed conditions.” Armstrong v. Exceptional Child Ctr., Inc., 575 U.S. 320, 323 (2015).

Medicaid “authorizes federal financial assistance to States that choose to reimburse certain costs

of medical treatment for needy persons.” Pharm. Rsch. & Mfrs. of Am. 538 U.S. at 650; Nat’l

Fed’n of Indep. Bus. v. Sebelius, 567 U.S. 519, 541 (2012) (“Medicaid offers federal funding to

States to assist pregnant women, children, needy families, the blind, the elderly, and the disabled

in obtaining medical care.”); Harris v. McRae, 448 U.S. 297, 301 (1980). “By 1982 every State




                                                 2
          Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 3 of 24




had chosen to participate in Medicaid. Federal funds received through the Medicaid program

have become a substantial part of state budgets, now constituting over 10 percent of most States’

total revenue.” Nat’l Fed’n of Indep. Bus., 567 U.S. at 542.

       To participate, a State must adopt a plan that is approved by the Secretary of Health and

Human Services. See 42 U.S.C. § 1396a(b). The requirements for a state plan are extensive and

detailed, including categories of eligible beneficiaries, procedures for determining payment rates,

specific kinds of medical services covered, and the scope of services available to beneficiaries.

See § § 1396a(a)(10), (13), (17), (30). There are a total of eighty-seven requirements enumerated

in § 1396a.

       Though states are obligated to maintain an adequate provider network, individual

providers are under no obligation to participate in Medicaid or to provide non-emergency

services to beneficiaries. Cf. Asante v. California Dep't of Health Care Servs., 886 F.3d 795,

801 (9th Cir. 2018) (“[T]he Hospitals are not required to participate in the [California Medicaid]

insurance program; no hospital is.”). If a provider does choose to participate in a state’s

Medicaid program, it must execute a provider agreement. See 42 U.S.C. §§ 1396a(a)(27),

1396b(m)(2)(A)(iii).

       States may apply to the Secretary of the United States Department of Health and Human

Services (“HHS”) for a waiver from the § 1396a requirements. See 42 U.S.C. § 1315.

Commonly referred to as Section 1115 waivers, they are intended to allow states to develop

demonstration projects that promote Medicaid’s policy objectives of providing healthcare to

needy persons with new or different approaches to the efficient and cost effective delivery of

healthcare services. See e.g., Philbrick v. Azar, 397 F. Supp. 3d 11, 17 (D.D.C. 2019), aff'd, No.

19-5293, 2020 WL 2621222 (D.C. Cir. May 20, 2020), cert. granted sub nom. Azar v. Gresham,




                                                 3
           Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 4 of 24




141 S. Ct. 890 (2020) (invalidating New Hampshire’s 1115 waiver which imposed a work

requirement on Medicaid beneficiaries as part of the implementation of the Affordable Care

Act).

         With an approved plan or 1115 waiver in place, a state is eligible to receive federal

financial assistance. See 42 U.S.C. § 1396d; 42 C.F.R. § 430.30(a)(1). The Federal medical

assistance percentage (“FMAP”) varies by state and can range from 50% to 83% of a state’s

Medicaid expenditures. 42 U.S.C. § 1396d(b). CMS issues a quarterly grant to a state as a

reimbursement based upon its actual expenditures. See id. 42 C.F.R. § 430.30(c). “[T]hough

generally discussed in terms of an ‘entitlement’ program, the scope and extent of Medicaid

benefits are directly dependent upon a state’s ability to raise the revenue necessary to pay the

first dollars of any benefit; only after a state has paid for its Medicaid program is it then entitled

by federal law to the matching federal dollars.” Jennifer L. Herbst et. al., Hospital Taxes,

Medicaid Supplemental Payments, and State Budgets, 40 J. LEGAL MED. 135, 139 (2020).

        State revenue for Medicaid programs can come from a variety of sources. One source

Congress has authorized is a health care tax. See 42 U.S.C. § 1396b(w). A health care tax, or

provider tax, must be broad-based, i.e., uniformly applied, and not contain a hold harmless

provision. See § 1396b(w)(1)(A)(ii)(iii) & (4). A “hold harmless provision” provides a payment

from the state to the taxpayer that is tied to the amount of the health related tax paid. See §

1396b(w)(4). There are several ways a tax may violate the prohibition on a hold harmless

provision: 1) if it provides direct payments to the taxpayer based on the amount of the tax paid or

the difference between the amount of the tax paid and the amount the taxpayer receives as

payments under the state's Medicaid plan; 2) if payments that the taxpayer receives under the

state's Medicaid program are tied to the total tax paid, or 3) if a state promises to hold the




                                                   4
          Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 5 of 24




taxpayer harmless for a portion of the cost of the tax through a direct payment from the state or

an exemption from the tax. See § 1396b(w)(4)(A), (B) & (C). If a provider tax is not broad-

based, or contains a hold harmless provision, the revenues generated may not be used to obtain

federal matching funds.

               B. Vermont’s Medicaid Program

       Since 2005, Vermont has implemented its Medicaid program through the Global

Commitment to Health Section 1115 Demonstration. 1 The Global Commitment to Health is

designed to “use a multi-disciplinary approach including basic principles of public health, the

fundamentals of effective administration of a Medicaid managed care delivery system, public-

private partnership, and program flexibility.” See Waiver, p. 9. The parties to the agreement are

the Vermont Agency of Human Services (“AHS”) and the Centers for Medicare & Medicaid

Services (“CMS”). See id., p. 8. Vermont statute mirrors the terms of the Waiver by authorizing

the Secretary of Human Services to take appropriate action to administer a Medicaid program in

compliance with 42 U.S.C. § 1396 et seq. or to seek a waiver therefrom. 33 V.S.A.

§ 1901(a)(1, 2).

       The primary goal of the Global Commitment to Health is to improve the health status of

all Vermonters by:




1
  Vermont’s current 1115 Waiver (“Waiver”) is available at:
https://humanservices.vermont.gov/sites/ahsnew/files/documents/MedicaidPolicy/GC1115Waive
r/VT-GCH-STCs-IMD-Phasedown-Approval-01-13-2021.pdf. The Waiver is incorporated by
reference to the Complaint as the legal authority by which the reimbursement rates Plaintiffs
complain of were promulgated. In the alternative, the Court may take judicial notice of the
Waiver as a public filing. A district court is permitted to consider public filings in deciding a
motion to dismiss. See Negrito v. Buonaugurio, 836 F. App'x 36, 38 (2d Cir. 2020); Kavowras v.
N.Y. Times Co., 328 F.3d 50, 57 (2d Cir. 2003) (“Judicial notice may be taken of public
filings....”); Brass v. American Film Technologies, Inc., 987 F.2d 142, 150 (2d Cir. 1993) (on a
motion to dismiss, a court may consider “matters of which judicial notice may be taken”).


                                                 5
          Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 6 of 24




           •   Promoting delivery system reform through value based payment models and
               alignment across public payers;
           •   Increasing access to affordable and high quality health care by assisting lower-
               income individuals who can qualify for private insurance through the
               Marketplace;
           •   Improving access to primary care;
           •   Improving health care delivery for individuals with chronic care needs; and
           •   Allowing beneficiaries a choice in long-term services and supports and providing
               an array of home and community-based alternatives recognized to be more cost-
               effective than institutional based supports.

Waiver at pp. 10-11. In achieving these goals, AHS has entered into an agreement with the

Vermont Department of Health Access (“DVHA”), a subdivision of AHS, to deliver services to

beneficiaries through a managed care-like model that meets the requirements of a non-risk pre-

paid inpatient health plan (“PIHP”). See id. p. 11. In administering the program, DVHA sets the

reimbursement rates for providers, without regard to the payment provisions in the approved

state plan. See id., p. 2. The Waiver allows DVHA to establish reimbursement rates for

providers “on an individual or class basis without regard to the rates currently set forth in the

approved state plan.” Id., p. 2.

       In addition to a waiver of programmatic requirements, Vermont also has a waiver

allowing expenditures made through the Global Commitment to Health to be regarded as

expenditures under the State’s Medicaid plan so that they qualify for receipt of federal financial

participation (“FFP”). See Waiver, p. 4. Part of Vermont’s Medicaid financing comes from a

provider tax, the proceeds of which are expressly intended to be eligible for federal financial

participation. See 33 V.S.A. § 1950(a) (“The purpose of this subchapter is to establish

assessments on health care providers, which funds shall be used in the State's health care

program in such a way as to be eligible for federal financial participation.”). The AHS Secretary

and the DVHA Commissioner are statutorily bound to “interpret and administer the provisions of

[the provider tax statute] so as to maximize federal financial participation and avoid


                                                  6
             Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 7 of 24




disallowances of federal financial participation.” § 1950(b). All Vermont hospitals, regardless

of their participation in the Global Commitment to Health, are assessed six percent of their net

patient revenues. See 33 V.S.A. § 1953(a)(1). As with any state Medicaid program, providers

who wish to participate in Vermont Medicaid must execute a contract with DVHA—currently, a

standard General Provider Agreement. See DVHA General Provider Agreement,

http://www.vtmedicaid.com/assets/provEnroll/General_Provider_Agreement.pdf (current version

of General Provider Agreement).

       II.      The Plaintiffs

       Plaintiffs are hospitals that provide care to Vermont Medicaid beneficiaries primarily due

to their location near the border between Vermont and New Hampshire. Complaint, ¶ 1. Each

Plaintiff has, accordingly, entered into a General Provider Agreement with DVHA. See Alice

Peck Day Mem. Hosp. v. Vt. Agency of Human Servs., No. 20-CV-919-LM, 2021 WL 736146, at

*4 (D.N.H. Feb. 25, 2021). Two of the Plaintiffs, Alice Peck Day Hospital (“APD”) and

Cheshire Medical Center (“Cheshire”) are members of the Dartmouth-Hitchcock Health (“D-

HH”) System. Id. ¶ 9, 10. APD operates a twenty-five bed facility in Lebanon, New Hampshire,

id. ¶ 9, approximately four and one-half miles from Dartmouth Hitchcock Medical Center. It has

been a member of the D-HH System since 2016. Id. APD reported $74,909,011.00 in gross

receipts and $28,448,807.00 in net assets on its 2018 Form 990 filed with the Internal Revenue

Service. See Attachment A. 2 APD alleges that the reimbursement rates at issue result in an


2
 A district court is permitted to consider public filings in deciding a motion to dismiss. See
Negrito v. Buonaugurio, 836 F. App'x 36, 38 (2d Cir. 2020); Kavowras v. N.Y. Times Co., 328
F.3d 50, 57 (2d Cir. 2003) (“Judicial notice may be taken of public filings....”); Brass v.
American Film Technologies, Inc., 987 F.2d 142, 150 (2d Cir. 1993) (on a motion to dismiss, a
court may consider “matters of which judicial notice may be taken”). An IRS Form 990 is a
public filing and available through the IRS website. See https://apps.irs.gov/app/eos/ for the IRS
Tax Exempt Organization Search Tool which provides public access to Form 990s.



                                                7
           Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 8 of 24




annual shortfall of more than $500,000.00 for inpatient care and $200,000.00 for outpatient care.

Complaint, ¶ 35. 41. This equals approximately 0.9% of APD’s gross receipts.

       Cheshire operates a facility with one hundred and sixty-nine beds in Keene, New

Hampshire. Id. ¶ 10. It has been a member of the D-HH system since 2015. Id. Cheshire

reported $227,976,248.00 in gross receipts and $72,238,083.00 in net assets on its 2018 Form

990. See Attachment B. Cheshire alleges that the reimbursement rates at issue result in an

annual shortfall of $575,000.00 for inpatient treatment and $80,000.00 for outpatient treatment.

Complaint, ¶ 58, 63. This equals approximately 0.2% of Cheshire’s gross receipts.

       Valley Regional Hospital (“VRH”) operates a twenty-five bed facility in Claremont, New

Hampshire. Complaint, ¶ 11. VRH reported $47,381,298.00 in gross receipts and

$27,501,341.00 in net assets on its 2018 Form 990. See Attachment C. VRH alleges an annual

shortfall of $37,000.00 for inpatient treatment and $70,000.00 for outpatient treatment.

Complaint, ¶ 36, 41. This equals approximately 0.2% of VRH’s gross receipts.

       III.    Plaintiffs’ Complaint

       The Complaint contains five counts, only two of which are against the State Defendants

and addressed in this motion. Count I is a claim under 42 U.S.C. § 1983 for an alleged violation

of Plaintiffs’ rights under the Fourteenth Amendment’s Equal Protection Clause. Count II is also

a § 1983 claim and alleges a violation of the dormant Commerce Clause. The alleged violation

of law in each count arises from three different reimbursement rates that apply to each Plaintiff,

inpatient care, outlier payments for inpatient care 3, and outpatient care.




3
  Outlier payments compensate individual providers when the cost of inpatient care for an
individual exceeds a predetermined value representing the cost of the expected care for an
average patient with a similar condition.


                                                  8
          Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 9 of 24




       Plaintiffs allege that the reimbursement rates at issue are “unfair” and “potentially

threatens the sustainability” of their continuing treatment of Vermont Medicaid beneficiaries.

Complaint, ¶ 38. The exhibits attached to the Complaint are promulgated by DVHA pursuant to

Vermont’s 1115 waiver. 4

       Plaintiffs seek declaratory and injunctive relief requiring the State Defendants to treat

them no differently from allegedly similarly situated in-state hospitals.

       IV.       Procedural History

       Plaintiffs originally filed this action in the District of New Hampshire. State Defendants

moved to transfer venue to this District pursuant to the forum selection clause in the General

Provider Agreement signed by each Plaintiff, article 5.5. Plaintiffs opposed transfer, arguing that

their claims did not arise under the General Provider Agreement. In a thirteen-page opinion, the

New Hampshire District Court found that “Plaintiffs’ claims arise from the [General Provider]

Agreements” and transferred venue to this District. Alice Peck Day Mem. Hosp., 2021 WL

736146, at *4.

                                         Legal Standard

       A motion to dismiss pursuant to Rule 12(b)(6) “assume[s] the truth of a pleading’s factual

allegations and test[s] only its legal sufficiency.” McCall v. Pataki, 232 F.3d 321, 322 (2d Cir.

2000). However, to survive a motion to dismiss, a plaintiff must plead sufficient facts to state a

plausible claim for relief. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); see also Old St. George’s




4
  The history of amendments to the reimbursement policies, and the legal authority therefore, are
available through Vermont’s Global Commitment Registry public notices. See
https://humanservices.vermont.gov/about-us/medicaid-administration/global-commitment-
register/final-policies. As public notices on a state government website, the Court can take
judicial notice of these documents. See 23-34 94th St. Grocery Corp. v. N.Y. City Bd. Of Health,
685 F.3d 174, 183, n. 7 (2d Cir. 2012); see n. 3, supra.


                                                 9
          Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 10 of 24




L.L.C. v. Bianco, 389 Fed. App’x 33, 35 (2d Cir. 2010) (dismissing First Amendment claim

brought pursuant to § 1983 for failure to state a claim). “[T]he tenet that a court must accept as

true all of the allegations contained in the complaint is inapplicable to legal conclusions.” Wood

v. Applied Research Assocs., Inc., 328 Fed. App’x 744, 747 (2d Cir. 2009) (quoting Iqbal, 556

U.S. at 677-80); see also Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (a court is “not

bound to accept as true a legal conclusion couched as a factual allegation”).

        “A written instrument that is incorporated in the complaint by reference is deemed part of

the complaint and thus may properly be considered by the district court in ruling on a Rule

12(b)(6) motion. Further, ‘when a plaintiff chooses not to attach to the complaint or incorporate

by reference a [document] upon which it solely relies and which is integral to the complaint, the

defendant may produce the [document] when attacking the complaint for its failure to state a

claim.’” Libertarian Party of Erie County v. Cuomo, 970 F.3d 106, 120 (2d Cir. 2020) (quoting

Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47 (2d Cir. 1991) and citing, inter alia, 5

C. Wright & A. Miller, Fed. Prac. & Proc. § 1327 (4th ed. 2002)).

                                             Argument

   I.      The Equal Protection Clause Claim Should Be Dismissed Because there is a
           Rational Basis for the Challenged Rates that Furthers Vermont Medicaid
           Beneficiaries’ Interests.

        Plaintiffs allege that several reimbursement rates DVHA established violate the

Fourteenth Amendment’s Equal Protection Clause because they are “similarly situated to

comparable, in-state Vermont hospitals and provide comparable services” yet are not

compensated equally. Complaint ¶79. Plaintiffs concede that their claim is not premised on a

suspect classification. Id. ¶ 77. Rather, the rates allegedly discriminate solely on the basis that

Plaintiffs are not located in Vermont.




                                                 10
          Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 11 of 24




       “The Equal Protection Clause of the Fourteenth Amendment commands that no State

shall ‘deny to any person within its jurisdiction the equal protection of the laws,’ which is

essentially a direction that all persons similarly situated should be treated alike.” A.M. v. French,

431 F. Supp. 3d 432, 446 (D. Vt. 2019) (quoting City of Cleburne v. Cleburne Living Ctr., 473

U.S. 432, 439 (1985) (quoting Plyler v. Doe, 457 U.S. 202, 216 (1982)). In the absence of a

protected class, “measures ‘must be upheld against equal protection challenge if there is any

reasonable conceivable state of facts that could provide a basis for the classification.’ Indeed,

that a federal court is empowered to entertain an equal protection claim ‘is not a license ... to

judge the wisdom, fairness, or logic of legislative choices.’” In re NYAHSA Litig., 318 F. Supp.

2d 30, 41–42 (N.D.N.Y. 2004), aff'd sub nom. New York Ass'n of Homes & Servs. for the Aging,

Inc. v. DeBuono, 444 F.3d 147 (2d Cir. 2006) (quoting Connolly v. McCall, 254 F.3d 36, 42 (2d

Cir. 2001) (per curiam) (internal quotations and citation omitted); FCC v. Beach

Communications, Inc., 508 U.S. 307, 313 (1993)). “To withstand a motion to dismiss such a

claim, a plaintiff must plead sufficient facts that, treated as true, overcome the presumption of

rationality that applies to government classifications.” Progressive Credit Union v. City of New

York, 889 F.3d 40, 49–50 (2d Cir. 2018).

       “[I]t is very difficult to overcome the strong presumption of rationality that attaches to a

statute. … To succeed on a claim such as this, those challenging the legislative judgment must

convince the court that the legislative facts on which the classification is apparently based could

not reasonably be conceived to be true by the governmental decisionmaker.” Beatie v. City of

New York, 123 F.3d 707, 712 (2d Cir. 1997) (citing Vance v. Bradley, 440 U.S. 93, 97 (1979)).

“A court is not confined to the particular rational or irrational purposes that may have been raised

in the pleadings.” Progressive Credit Union, 889 F.3d at 49–50. Indeed, a court may




                                                 11
          Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 12 of 24




hypothesize a legitimate rational governmental purpose when deciding an equal protection claim

on a motion to dismiss. Johnson v. Baker, 108 F.3d 10, 11-12 (2d Cir. 1997); A.M. by & through

Messineo, 431 F. Supp. 3d at 447 (“[T]he court may consider any conceivable government

purpose for a classification and is not limited to those purposes identified by the parties.”).

Preserving the financial integrity of welfare programs is a legitimate state interest. In re

NYAHSA Litig., 318 F. Supp. 2d at 42 (citing Pharm. Research & Mfrs. of Am. v. Walsh, 538

U.S. 644, 666 (2003) (discussing a state’s broad discretion in financing Medicaid benefits));

Alexander v. Choate, 469 U.S. 287, 303 (1985) (upholding cost-saving measure that reduced

Medicaid benefits).

       In a “class of one” equal protection claim, i.e., in the absence of a suspect class,

“plaintiffs ‘must show an extremely high degree of similarity between themselves and the

persons to whom they compare themselves.’” Progressive Credit Union, 889 F.3d at 49 (quoting

Clubside, Inc. v. Valentin, 468 F.3d 144, 159 (2d Cir. 2006). Indeed, plaintiffs must be “prima

facie identical” to the comparators. See id. (citing Neilson v. D’Angelis, 409 F.3d 100, 105 (2d

Cir. 2005)). Such a high degree of similarity allows an inference that the alleged discriminatory

treatment “lacks any reasonable nexus with a legitimate governmental policy.” Id. (citation

omitted). “Courts require ‘more than a bare allegation that other individuals were treated

differently.’ [T]he court must [ ] determine whether, based on a plaintiff's allegations in the

complaint, it is plausible that a jury could ultimately determine that the comparators are similarly

situated.” Killoran v. Westhampton Beach Sch. Dist., No. 19-CV-6663(JS)(SIL), 2021 WL

1146078, at *5 (E.D.N.Y. Mar. 25, 2021) (quoting Vaher v. Town of Orangetown, 916 F. Supp.

2d 404, 434-5 (S.D.N.Y. 2013) (citation omitted)).




                                                 12
          Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 13 of 24




       Here, Plaintiffs allege that they are each a “high-volume provider” of medical services to

Vermont Medicaid enrollees, and provide a similar “level of care and services” as their Vermont

counterparts. Complaint ¶ 1, 3. In providing these services, each Plaintiff allegedly “incur[s]

similar costs and expend[s] similar resources as Vermont’s comparatively-sized and similarly-

situated in-state hospitals.” Id. ¶ 1. The Complaint further alleges that APD and VRH each treat

“a large number of Vermont Medicaid and uninsured patients and incur uncompensated care

costs in doing so.” Id. ¶ 26. Both APD and Cheshire are members of the Dartmouth-Hitchcock

Health System (“D-HH”) and have been for several years. Id. ¶ 9, 10. Beyond these allegations,

the Complaint alleges, in conclusory fashion, that the only relevant difference between Plaintiffs

and Vermont hospitals is their out-of-state location. Id. ¶ 52.

       Beyond these generic qualities, the Complaint is devoid of the type of factual similarities

that would amount to the prima facie showing necessary to adequately allege a class of one

claim. There are no allegations about the cost of operating a hospital in New Hampshire as

compared to Vermont. There are no allegations that establish New Hampshire’s regulatory

system is the same as Vermont’s. Most importantly, Plaintiffs do not allege that they are subject

to the same statutory and regulatory environment as Vermont hospitals. Though Plaintiffs do

allege that they are regulated by AHS by participating in Vermont’s Medicaid system, their

participation is voluntary. Any “regulation” they refer to arises out of their contractual duties as

a participating provider.

       Complying with Medicaid requirements is only one piece of the regulatory environment

in which hospitals function in Vermont. Vermont Hospitals are subject to regulation through the

Green Mountain Care Board (“GMCB”), 18 V.S.A. § 9374, which does not, and cannot, regulate




                                                 13
           Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 14 of 24




Plaintiffs. Thus, Plaintiffs are free from reporting requirements and other forms of oversight that

would otherwise have a direct impact on their operating costs.

         A more significant difference also prevents Plaintiffs from being “prima facie identical”

to their Vermont counterparts. Since Plaintiffs do not operate in Vermont, they do not pay the

provider tax required of all Vermont hospitals. See 33 V.S.A. § 1950, et seq. Hospitals subject

to Vermont’s provider tax are assessed 6% of their net patient revenues. See § 1953(a)(1). In

accordance with federal statute, Vermont’s provider tax is broad-based, does not contain a hold

harmless provision, and is used to fund the state contribution to Vermont Medicaid.

         The provider tax determines, to a significant extent, the amount of federal financial

participation (“FFP”) in Vermont’s program. Since Plaintiffs do not contribute to the State funds

that qualify for matching FFP, paying them the same rates as Vermont hospitals would siphon

critical funding out of Vermont’s system and undermine the goals of the Global Commitment to

Health Waiver. In fact, if Plaintiffs received the same rates as Vermont hospitals, it would

amount to a windfall. This fundamental difference between Plaintiffs and Vermont hospitals not

only eliminates the alleged similarities, it provides a rational basis for treating them differently.

   Because Plaintiffs do not, and cannot, demonstrate an extremely high degree of similarity

between themselves and Vermont hospitals, and do not fully participate in Vermont’s healthcare

system in the same manner as hospitals located within the State, their equal protection claim

should be dismissed.


   II.      Count II Should Be Dismissed Because Congress Granted the States Broad
            Authority to Implement State Medicaid Programs, Eliminating Commerce
            Clause Concerns.

         The Commerce Clause gives Congress the power “[t]o regulate Commerce . . . among the

several States.” U.S. Const. art. I, § 8, cl. 3. The so-called “dormant” Commerce Clause, “which



                                                  14
         Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 15 of 24




the Supreme Court has inferred from the text of the clause, prevents a state from enacting

regulations that discriminate against out-of-state entities or burden interstate commerce.” United

Healthcare Ins. Co. v. Davis, 602 F.3d 618, 624 (5th Cir. 2010) (citing Granholm v. Heald, 544

U.S. 460, 472 (2005)). “Although the Commerce Clause is written as an affirmative grant of

authority to Congress, [the U.S. Supreme Court] has long held that in some instances it imposes

limitations on the States absent congressional action. Of course, when Congress exercises its

power to regulate commerce by enacting legislation, the legislation controls.” S. Dakota v.

Wayfair, Inc., 138 S. Ct. 2080, 2089–90 (2018) (citation omitted); see New England Power Co.

v. New Hampshire, 455 U.S. 331, 339–40 (1982) (“It is indeed well settled that Congress may

use its powers under the Commerce Clause to ‘[confer] upon the States an ability to restrict the

flow of interstate commerce that they would not otherwise enjoy.’”) (citation omitted); S. Pac.

Co. v. State of Ariz. ex rel. Sullivan, 325 U.S. 761, 769 (1945) (“Congress has undoubted power

to redefine the distribution of power over interstate commerce. It may … permit the states to

regulate the commerce in a manner which would otherwise not be permissible…”) (collecting

cases). In sum, where Congress has acted, a Commerce Clause claim cannot stand.

       In addition, the nature of state action at issue may indicate a different balance of

federal/state power. “For Commerce Clause purposes, we have long recognized a difference

between economic protectionism, on the one hand, and health and safety regulation, on the

other.” Sporhase v. Nebraska, 458 U.S. 941, 956 (1982) (citing H. P. Hood & Sons v. Du Mond,

336 U.S. 525, 533 (1949)). A state may exert power over interstate commerce in order “to

shelter its people from menaces to their health or safety and from fraud” whereas States lack

“power to retard, burden or constrict the flow of [interstate] commerce for their economic

advantage.” H. P. Hood & Sons, Inc., 336 U.S. at 533. A state’s power over the health and




                                                15
          Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 16 of 24




safety of its citizens, even where interstate commerce is implicated, “is one deeply rooted in both

our history and our law.” Id.; Maine v. Taylor, 477 U.S. 131, 138 (1986) (“[T]he States retain

authority under their general police powers to regulate matters of ‘legitimate local concern,’ even

though interstate commerce may be affected.”) (quoting Lewis v. BT Investment Managers, Inc.,

447 U.S. 27, 36 (1980)).

       For a state action to be immune from the effect of the Dormant Commerce Clause,

Congress must make its intent “unmistakably clear.” Am. Trucking Associations, Inc. v. New

York State Thruway Auth., 886 F.3d 238, 245 (2d Cir. 2018). “In other words, Congress need not

expressly state that it is authorizing a state to engage in activity that would otherwise violate the

Dormant Commerce Clause; it need only clearly allow the state to engage in such activity.” Id.

       Here, Congress has clearly allowed states to set provider reimbursement rates in a manner

that would otherwise violate the Dormant Commerce Clause by authorizing States to design,

administer and finance their own healthcare systems for state residents who could otherwise not

afford healthcare. Congress designed the program to be implemented by each State individually,

for the benefit of that State’s needy residents. 42 U.S.C. §§ 1396a(a)(1), (16). Congress clearly

intended to provide federal financial assistance to States to reimburse costs of medical treatment

for needy persons. Harris, 448 U.S. at 301; Alexander v. Choate, 469 U.S. 287, 290 n.1 (1985)

(noting that Congress intended to provide Federal subsidies for state plans for the funding of

medical services for the needy). “The [Medicaid] Act gives the States substantial discretion to

choose the proper mix of amount, scope, and duration limitations on coverage, as long as care

and services are provided in the ‘best interests of the recipients.’” Alexander, 469 U.S. at 303

(quoting 42 U.S.C. § 1396a). There is “no categorical prohibition against reliance on state

interests unrelated to the Medicaid program itself when a State is fashioning the particular




                                                  16
          Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 17 of 24




contours of its own program. It retains the ‘considerable latitude’ that characterizes optional

participation in a jointly financed benefit program.” Pharm. Rsch. & Mfrs. of Am., 538 U.S. at

666.

       Vermont has taken advantage of the various congressionally authorized features of the

Medicaid program for the express purpose of improving the health of its residents. See Waiver,

p. 10-11. Since implementing a managed care model in 2005 under its 1115 Waiver, Vermont

has succeeded in reducing its uninsured population from 11.4 percent to approximately 2.7

percent. See id., p. 10. The managed care model has also eliminated the bias toward institutional

care and offers cost-effective, community-based services. See id. Vermont’s efforts to reform

its healthcare delivery system for all residents continue with its efforts to develop value-based

payment models, increase access to private insurance with assistance to lower-income

individuals, improve access to primary care, improve care for individuals with chronic care

needs, and allow beneficiaries a choice in community based long-term care services that are

more cost effective than institutional options. See id., p. 11. All of these ends are well within the

“considerable latitude” Congress has granted the states through the Medicaid Act. See Pharm.

Rsch. & Mfrs. of Am., 538 U.S. at 666.

       These efforts are funded, to a significant degree, by Vermont’s provider tax. Congress

has clearly authorized States to raise revenue through such a tax. See 42 U.S.C. §1396b(w).

Plaintiffs, located outside the state, are not subject to the provider tax and therefore do not assist

Vermont in raising revenue that qualifies for matching FFP. In essence, to the extent that

Vermont Medicaid beneficiaries choose to receive care at one of the out-of-state facilities, there

is a corresponding financial loss to the State. Preserving the financial integrity of welfare

programs is a legitimate state interest. In re NYAHSA Litig., 318 F. Supp. 2d at 42 (citing




                                                  17
          Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 18 of 24




Pharm. Research & Mfrs. of Am. v. Walsh, 538 U.S. 644, 666 (2003) (discussing a state’s broad

discretion in financing Medicaid benefits)).

       The inverse of this argument, from Plaintiffs’ perspective, is that Plaintiffs do not pay

Vermont’s provider tax. As a result, they are relieved of a burden that in-state participating

providers must bear. Stated this way, the rates at issue do not impose a burden on Plaintiffs as

compared to in-state providers. To the contrary, Plaintiffs are relieved of one burden, the

provider tax, and given another, the rates at issue. Cf. Breckinridge Health v. Price, 869 F.3d

442, 427 (6th Cir. 2017) (finding that different type of Medicaid payment to Kentucky hospitals

was correctly viewed as offset of Kentucky provider tax). Thus, there is not an undue burden on

interstate commerce at all.

       Moreover, under these broad congressional statutory authorizations, Vermont’s Waiver

explicitly allows DVHA to set rates, either with individual providers, or with classes of

providers. Waiver at art. 5. DVHA has done so in a manner it deems to be in the best interests

of Vermont Medicaid beneficiaries. “When Congress has plainly and specifically delegated such

power to the states, state regulations within the scope of that delegation are invulnerable to

constitutional challenge.” Mid-Atl. Bldg. Sys. Council, a Div. of Pennsylvania Builders Ass'n,

Inc. v. Frankel, 17 F.3d 50, 52 (2d Cir. 1994) (citing Northeast Bancorp, Inc. v. Board of

Governors, Inc., 472 U.S. 159, 174 (1985); White v. Massachusetts Council of Constr.

Employers, 460 U.S. 204, 213 (1983)).

       In sum, the reimbursement rates of which Plaintiffs complain do not implicate dormant

Commerce Clause concerns because Congress has clearly allowed states to develop their own

health care programs, in terms of both delivery and financing. Further, Vermont’s program does




                                                 18
            Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 19 of 24




not impose an undue burden on Plaintiffs given that they do not pay the provider tax. Count II of

the Complaint should be dismissed.

   III.      Count II Should Be Dismissed Because the State is a Market Participant
             Purchasing Plaintiffs’ Health Care Services.

          Even where Congress has not spoken, a State is not subject to the Dormant Commerce

Clause when the State acts as a market participant rather than a regulator. Hughes v. Alexandria

Scrap Corp., 426 U.S. 794, 810 (1976) (“Nothing in the purposes animating the Commerce

Clause prohibits a State, in the absence of congressional action, from participating in the market

and exercising the right to favor its own citizens.”). A government entity acts as market

participant when it “enters the open market as a buyer or seller on the same footing as private

parties[.]” SSC Corp. v. Town of Smithtown, 66 F.3d 502, 510 (2d Cir. 1995).

          Whether a state is acting as a market participant rather than a regulator is a threshold

question. White v. Mass. Council of Constr. Employers, Inc., 460 U.S. 204, 210 (1983). The

relevant inquiry is “whether the challenged program constituted direct state participation in the

market.” Reeves, Inc. v. State, 447 U.S. 429, 435 n.7 (1980) (quotation omitted). Stated

differently, where the state “impose[s] restrictions that reach beyond the immediate parties with

which the government transacts business”, it acts as a regulator rather than a market participant.

White, 460 U.S. at 211 n.7; see also South-Central Timber Development, Inc. v. Wunnicke, 467

U.S. 82, 97 (1984) (“The State may not impose conditions, whether by statute, regulation, or

contract, that have a substantial regulatory effect outside of that particular market.”).

          Here, like other state Medicaid program administrators, DVHA acts in the same manner

as a private insurer when entering contracts with providers. DVHA cannot force any provider to

participate in Vermont’s Medicaid program and must balance this limited authority with setting

reimbursement rates to provide beneficiaries with appropriate care. Further, Plaintiffs have not



                                                   19
          Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 20 of 24




alleged that Vermont Medicaid’s purportedly discriminatory pricing scheme—paying lower rates

to out-of-state hospitals—has any impact, or imposes any restrictions, beyond the hospitals with

which the State contracts for health care services for Vermont Medicaid beneficiaries.

       In a remarkably similar case, Asante v. California Department of Health Care Services,

the Ninth Circuit determined that California Medicaid (“Medi-Cal”) was exempt from a dormant

Commerce Clause challenge to its differential reimbursements to out-of-state hospitals versus in-

state hospitals because it acted much like a private insurer. 886 F.3d 795 (9th Cir. 2018). The

Court noted that both beneficiaries and medical providers are voluntary participants. As with

private insurance, beneficiaries are obligated to verify that their chosen hospital participates in

Medi-Cal. The plaintiff hospitals can choose whether to participate as they see fit. To ensure an

adequate provider network, Medi-Cal must set reimbursement rates in light of market pressures.

The Court summed up its analysis as follows:

       [The California Department of Health Care Services] sets rates of reimbursement
       to hospitals for those who are essentially insured as beneficiaries under Medi-Cal
       in a manner much like that of a private insurer participating in the market. Like
       others in the market, no one is required to deal with the Department. The
       beneficiaries       (insureds)      who     receive     protection     through       the
       program voluntarily choose to participate. The state does not force it upon them by
       regulation or otherwise. More importantly, the Hospitals are not required to
       participate in the Medi-Cal insurance program; no hospital is. They may or may
       not, as they see fit. In fact, if a Medi-Cal beneficiary wishes to use the services of
       a hospital, it is incumbent upon that beneficiary to ascertain whether the hospital
       has chosen to participate in the program. Of course, that is the very sort of issue
       that is faced regularly by insureds in the private insurance market. Finally, lest there
       be doubt, we note that, like any other market participant, the Department is subject
       to market pressures and conditions. It must, indeed, set its payment rates at a level
       that is ‘sufficient to enlist enough providers so that care and services are available
       under the plan at least to the extent that such care and services are available to the
       general population in the geographic area.’ 42 U.S.C. § 1396a(a)(30)(A).

Asante, 886 F.3d at 801.




                                                 20
          Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 21 of 24




       The same analysis applies here. Vermont Medicaid, much like a private insurer, is

participating in the market for health care services provided by Plaintiffs. This is clear from each

Plaintiff’s identical agreement with the Department to provide services under Vermont Medicaid.

See Exhibits D, E & F. 5 The agreement reads: “The purpose of this Agreement is for Department

of Vermont Health Access (DVHA) and PROVIDER to contract for health care services to be

provided to members in Vermont Medicaid.” General Provider Agreement, Art. 1. The contract

goes on to define PROVIDER—each Plaintiff here—as “an individual or entity that has . . .

executed this Agreement in order to order, refer, prescribe and/or provide health care services to

Vermont Medicaid members.” Id. Art. 2.2. The health care services each Plaintiff provides to

Vermont Medicaid members are no different from the health care services each Plaintiff provides

to other consumers—individual patients or, more commonly, their private health insurance

companies.

       Like the plaintiffs in Asante, the out-of-state hospitals here are not obligated to participate

in Vermont Medicaid. Plaintiffs entered agreements with the Department voluntarily, as a

requirement of participating in Vermont Medicaid. 42 C.F.R. § 431.107 (requiring provider

agreement “between the Medicaid agency and each provider or organization furnishing services

under the [state Medicaid] plan”); see also Alice Peck Day, 2021 WL 736146, at *3 (“Had they

not executed the Agreements, plaintiffs would have been ineligible to receive Medicaid

reimbursement for services provided to Vermont Medicaid recipients.”). Vermont Medicaid is



5
  The Court may consider these contracts in this motion to dismiss. Libertarian Party, 970 F.3d
at 120. Moreover, the New Hampshire District Court relied on the forum selection clause in
these contracts in ordering this case be transferred to this Court. In so doing, the New Hampshire
District Court noted that: (1) the parties do not dispute the existence of the contracts, and (2)
“[a]bsent the contractual relationship created by the [contracts], plaintiffs would have no rights
under the Medicaid Plan and no standing to bring their claims. . . . [P]laintiffs’ claims arise from
the [contracts].” Alice Peck Day, 2021 WL 736146, at **3, 4.


                                                 21
           Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 22 of 24




subject to the same federal statutes and market pressures as Medi-Cal, including the requirement

to “provide such methods and procedures relating to . . . the payment for care and services

available under the plan . . . [as] are sufficient to enlist enough providers so that care and services

are available under the plan at least to the extent that such care and services are available to the

general population in the geographic area.” 42 U.S.C. § 1396a(a)(30)(A). Clearly, Vermont

Medicaid has accurately assessed the out-of-state price point sufficient to enlist a certain number

of small New Hampshire hospitals such as Plaintiffs. Bluntly stated, this price is what the market

allows Vermont Medicaid to pay Plaintiffs for their services.

       To further confirm DVHA’s actions are akin to a market-participant, Vermont’s Waiver

explicitly states that it shall operate as a managed care-like organization. See Waiver, p. 11. A

Medicaid managed care organization is one kind of participant in the market for health care and

can be either a public or private entity. See 42 U.S.C. § 1396b(m) (defining Medicaid managed

care organization). DVHA is explicitly acting as such an organization—and participating in the

market for health care accordingly—as authorized by federal statute, in Vermont’s Waiver, and

under the terms of its agreements with Plaintiffs. The contracts between the parties are

materially indistinguishable from what a private health insurer would require of a provider in its

network.

       The heavily regulated nature of the health care market, generally, does not preclude a

State from acting as a market participant. For instance, Louisiana statutorily restricted its

purchase of health insurance services for state employees to only Louisiana-based Health

Maintenance Organizations (HMOs), defined as HMOs that performed certain administrative

services within the state. The Fifth Circuit found that the market participant exception to the

dormant Commerce Clause applied, because the definition of a Louisiana-based HMO




                                                  22
          Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 23 of 24




constituted “merely a definition of the State’s preferred contracting partners.” United Healthcare

Ins. Co. v. Davis, 602 F.3d 618, 626 (5th Cir. 2010). The contracting requirements “appl[ied]

only while the State, as a participant in the market for insurance contracts, ‘retain[s] a continuing

proprietary interest in the subject of the contract.’” Id. (quoting South-Central Timber, 467 U.S.

at 96). Moreover, Louisiana’s requirements did “not have a regulatory effect on a market

downstream from the market in which the State participates. The only markets affected by the

Act are those for services that the contracts explicitly require the insurance companies to

perform[.]” Id.

       Likewise, Vermont’s hospital reimbursement rates have no regulatory effect on any

market downstream from the market for health care services—services for which DVHA has

contracted with Plaintiffs. Vermont, through DVHA, is acting as a market participant for all

allegations in the Complaint. The dormant Commerce Clause therefore does not apply.



                                            Conclusion

       For the foregoing reasons, this Court should dismiss Counts I and II and dismiss the State

Defendants from this case.




                                                 23
  Case 2:21-cv-00102-cr Document 23 Filed 04/09/21 Page 24 of 24




DATED at Burlington, Vermont this 9th day of April 2021.


                                   Respectfully submitted,

                                   STATE OF VERMONT

                                   THOMAS J. DONOVAN, JR.
                                   ATTORNEY GENERAL

                                   /s/ David McLean
                                   David McLean
                                   Assistant Attorney General
                                   Office of the Attorney General
                                   109 State Street
                                   Montpelier, VT 05609-1001
                                   (802) 828-1101
                                   David.McLean@vermont.gov

                                   Counsel for Defendants Michael Smith and
                                   Vermont Agency of Human Resources




                                     24
